Title: From George Washington to Thomas Mifflin, 4 April 1784
From: Washington, George
To: Mifflin, Thomas



Sir,
Mount Vernon 4th Apl 1784.

I take the liberty of introducing to your Excellency’s civilities and attention, the Count de Laval Montmorency, Brother to the Duke de Laval, & Colonel in the Regiment of Royal Auvergne.
This Gentleman is on a tour from Charles Town  to New York, where he proposes to embark for Europe. His noble family, & personal merit, stand in need of no recommendation; but I could not with hold this testimony of my respect for him. I have the honor to be Yr Excellency’s Most Obt & Most Hble Servt

Go: Washington

